Citation Nr: 0122493	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-09 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the head with organic brain 
syndrome, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from September 1999 and 
January 2000 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


REMAND

A review of the claims file reveals that the veteran is 
currently assigned a 30 percent evaluation for his service-
connected residuals of a SFW of the head with organic brain 
syndrome.  He has contended, including at a video conference 
hearing before the undersigned in July 2001, that his primary 
symptomatology involves severe headaches and that he has 
never been given a neurological examination of his service-
connected disability.  The veteran also noted at the video 
hearing that he had recently been treated by Drs. T. Carabine 
and J. Meli, of Summit Adult Medicine.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was made law.  Among other 
things, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The provisions of the new law apply to the 
veteran's claim.  38 U.S.C.A. § 5107 note (West Supp. 2001).  

Since the veteran has not had a recent VA neurological 
evaluation of his service-connected disability, the Board 
agrees that such as examination is warranted.  VA has 
previously treated neurologic residuals, including headaches, 
as part of the veteran's service-connected disability.  
Consequently, further evidentiary development is required to 
determine the extent to which the veteran experiences such 
residuals so that a rating may be assigned.  Additionally, 
since the recent medical records of Drs. Carabine and Meli 
are not on file, an attempt to obtain these records should be 
made.  

In light of the above, the issue of entitlement to an 
increased evaluation for residuals of a SFW of the head with 
organic brain syndrome is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses and approximate dates of 
treatment, to the extent possible, for 
all health care providers who may possess 
additional records pertinent to his 
claim, to include Drs. Carabine and Meli.  
Then, with any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all treatment records 
identified by the veteran which have not 
been previously secured.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide copies of the 
medical records.

3.  After the above-requested development 
has been completed, the RO should arrange 
for a VA neuro-psychiatric examination of 
the veteran by a physician with 
appropriate expertise to determine the 
current nature and severity of his 
service-connected residuals of a SFW of 
the head with organic brain syndrome, to 
include whether there is any skull loss 
or ratable neurologic or psychiatric 
impairment.  Any headaches found to be a 
part of his service-connected disability 
should be described in detail and it 
should be specifically noted whether the 
veteran experiences multi-infarct 
dementia due to trauma.  It should also 
be noted whether the veteran experiences 
any neurologic disability other than that 
due to purely subjective complaints.  The 
veteran's claims folder must be made 
available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted, and all 
findings should be reported in detail.  
The examiner should describe all 
symptomatology due to the veteran's 
service-connected residuals of a SFW of 
the head with organic brain syndrome and 
should distinguish manifestations of the 
service-connected disability from any 
nonservice-connected symptomatology.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.  The rationale for any opinion 
expressed must be provided.

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
requested actions have been completed in 
full.  The RO should undertake any other 
indicated development, to include any 
development required to comply with the 
notice and duty to assist provisions of 
the VCAA.  The RO should then re-
adjudicate the issue of entitlement to an 
increased evaluation for the veteran's 
service-connected residuals of a SFW of 
the head with organic brain syndrome.  If 
the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

